Motion to have appeal heard upon the printed record and briefs heretofore filed herein together with a printed supplement containing the additional papers granted upon condition that an appropriate undertaking pursuant to section 593 of the *802Civil Practice Act, if not already filed, be filed within ten days, in which event respondent’s cross-motion to dismiss appeal denied; otherwise, appellant’s motion denied and respondent’s cross-motion to dismiss granted, with costs and $10 costs of motion. [See 308 N. Y. 299.]